


Exhibit 10.3         


PROMISSORY NOTE MODIFICATION AGREEMENT

         THIS PROMISSORY NOTE MODIFICATION AGREEMENT (this “Agreement”) is made
as of this 26th day of May, 2005, between DEPARTMENT OF BUSINESS AND ECONOMIC
DEVELOPMENT, a principal department of the State of Maryland (the “Lender”), and
PHOENIX COLOR CORP., a Delaware corporation (the “Borrower”).


RECITALS

         1. The Lender made a conditional loan to the Borrower in the original
principal amount of $500,000 (the “Loan”) pursuant to the terms of a Loan
Agreement dated May 3, 2000, between the Lender and the Borrower, as amended by
a First Amendment to Loan Agreement dated July 20, 2000, between the Lender and
the Borrower (as amended, the “Loan Agreement”).

         2. The Loan is evidenced by a promissory note dated May 3, 2000, made
by the Borrower payable to the order of the Lender in the original principal
amount of $500,000 (the “Note”).

         3. The Borrower has requested that the Lender modify the terms of Note
and the Loan Agreement.

         4. Pursuant to the Borrower’s request, the Lender agrees to amend the
terms of the Note pursuant to this Agreement.

         NOW, THEREFORE, in consideration of the promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and the Lender hereby agree as follows:

         1. The Borrower and the Lender acknowledge that the above Recitals to
this Agreement are true and correct, and agree that the same are incorporated by
reference into the body of this Agreement.

         2. Unless otherwise specifically defined herein, all terms defined by
the provisions of the Loan Agreement shall have the same meanings ascribed to
such terms by the provisions of the Loan Agreement when used herein.

         3. The Note is hereby amended by deleting Sections 3(g) and (h) of the
Note and substituting the following in their place:

                   “(g) December 31, 2005.

 

         (i) If as of December 31, 2005, the Borrower meets the requirements of
Sections 3.03(b)(i) through (viii) of the Loan Agreement, the




--------------------------------------------------------------------------------




Phoenix Color Note Modification Agreement
May 9, 2005

 

principal amount of the Loan, together with all accrued interest, shall be
forgiven as provided in Section 3.03 of the Loan Agreement.


 

         (ii) If as of December 31, 2005, the Borrower fails to meet the
requirements of Section 3.03(b)(viii) of the Loan Agreement, but the Borrower
meets the requirements for partial repayment under Section 3.05 of the Loan
Agreement, the Borrower shall repay the amount of principal calculated under
Section 3.05 of the Loan Agreement, together with accrued interest thereon
(unless accrued interest is forgiven under Section 3.06(a) of the Loan
Agreement), by April 1, 2006. Any amount of the Loan remaining after repayment
under this subsection is made shall be forgiven by the Lender as provided in
Section 3.06 of the Loan Agreement.


 

         (iii) If as of December 31, 2005, the Borrower fails to meet all of the
requirements of Section 3.03(b)(i) through (viii) of the Loan Agreement and is
not eligible for partial repayment under 3.05 of the Loan Agreement, then
commencing on April 1, 2006, and continuing on the same day of each succeeding
third month to and including the Maturity Date, the Borrower shall repay the
principal amount of the Loan, together with accrued interest thereon. Payments
shall be in equal, consecutive quarterly installments, which shall include a
payment of principal and a payment of the accrued interest on the outstanding
principal balance, all as set forth in an amortization schedule to be provided
to the Borrower by the Lender and which may be revised from time to time in
accordance with the provisions of this Note.


 

         (h) The Borrower shall pay any unforgiven remaining principal balance,
accrued and unpaid interest and any other amounts outstanding under the Loan
Documents on the Maturity Date or April 1, 2006 (if payment is being made under
Section 3(g)(ii) above), on which date this Note shall mature, and the entire
and unforgiven unpaid principal balance and accrued and unpaid interest thereon
shall be due and payable.”


         4. As used in the Note and this Agreement, the term “this Note” means
the Note as amended by this Agreement, and the term “Loan Agreement” means the
Loan Agreement as modified by Second Amendment to Loan Agreement dated the same
date as this Agreement, between the Lender and the Borrower, unless the context
clearly indicates or dictates a contrary meaning.

         5. The Borrower will execute any confirmatory instruments with respect
to the Note as the Lender may require, including any amendments to the Loan
Agreement.

         6. The Borrower ratifies and confirms all of its liabilities and
obligations under the Note and agrees that, except as expressly modified in this
Agreement, the Note continues in full force and effect as if set forth
specifically herein. The Borrower and the Lender agree that this Agreement

2

--------------------------------------------------------------------------------




Phoenix Color Note Modification Agreement
May 9, 2005

shall not be construed as an agreement to extinguish the original obligations
under the Note and shall not constitute a novation as to the obligations of the
Borrower under the Note.

         7. This Agreement may not be amended, changed, modified, altered, or
terminated without in each instance the prior written consent of the Lender.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Maryland.

         8. In connection with this Agreement, the Borrower represents and
warrants as follows:

                   (a) Except as provided in Section 9 below, there is no
default on the part of the Borrower under the Note or the other Loan Documents,
as amended, and no event has occurred or is continuing which, with notice, or
the passage of time, or both, would constitute a default under the Agreement or
the other Loan Documents, as amended.

                   (b) The Note and the other Loan Documents, as amended,
constitute the legal, valid and binding obligations of the Borrower enforceable
in accordance with their terms.

                   (c) If any of the foregoing representations and warranties
prove to be false, incorrect or misleading in any material respect, the Lender
may, in its absolute and sole discretion, declare (i) that event of default has
occurred and exists under the provisions of the Agreement, and/or (ii) any of
the provisions of this Agreement to be void and of no force.

         9. The Department understands that the Borrower has failed to complete
the Additional Facilities (as defined in the Loan Agreement) by the Completion
Date (as defined in the Loan Agreement) and has ceased to use the Manufacturing
Facilit (as defined in the Loan Agreement). These failures were defaults under
Section 5.01(h) and (f) of the Loan Agreement, respectively. A default under the
Loan Agreement also constitutes Default under Section 8(b) of the Note. The
Department has waived these two defaults under the Loan Agreement and hereby
waives the corresponding cross-defaults under the Note.

         IN WITNESS WHEREOF, the Borrower and the Lender have caused this
Agreement to be signed, sealed and delivered as of the date first above written.

WITNESS:



__________________




WITNESS:

 /s/ Diane C. Leland       

DEPARTMENT OF BUSINESS AND
  ECONOMIC DEVELOPMENT


By:  Aris Melissaratos                
Name: Aris Melissaratos
Title: Secretary


PHOENIX COLOR CORP.

By:  /s/ Edward Lieberman          
Name: Edward Lieberman
Title: Chief Financial Officer


3

--------------------------------------------------------------------------------




Phoenix Color Note Modification Agreement
May 9, 2005


STATE OF MARYLAND, CITY/COUNTY OF BALTIMORE, TO WIT:

         I HEREBY CERTIFY that on this 26th day of May, 2005, before me, a
Notary Public of the State of Maryland, in and for the State and City/County
aforesaid, personally appeared Aris Melissaratos, who acknowledged himself to be
the Secretary of Business and Economic Development of the State of Maryland, a
principal department of the State of Maryland, known or satisfactorily proven to
me to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the foregoing Agreement on behalf of the
Department of Business and Economic Development for the purposes therein
contained as the duly authorized Secretary of Business and Economic Development
of the State of Maryland.

         AS WITNESS my hand and Notarial Seal.

  
 /s/ Robin G. Whitfield      
Notary Public


My Commission expires: 3/1/08


STATE OF MARYLAND, CITY/COUNTY OF WASHINGTON, TO WIT:

         I HEREBY CERTIFY that on this 9th day of May, 2005, before me, a Notary
Public in and for the State of Maryland, personally appeared Edward Lieberman,
who acknowledged himself/herself to be the CFO of Phoenix Color Corp., known or
satisfactorily proven to me to be the person whose name is subscribed to the
within instrument, and acknowledged that she/he executed the foregoing Agreement
on behalf of Phoenix Color Corp., for the purposes therein contained as its duly
authorized _____________.

         AS WITNESS my hand and Notarial Seal.

  
 /s/ Rachel A. Grimm            
Notary Public


My Commission expires: 5/1/2008


ACKNOWLEDGEMENT OF THE BOARD OF COUNTY COMMISSIONERS OF WASHINGTON COUNTY

         The undersigned, the Board of County Commissioners of Washington
County, guaranteed a portion of the Loan pursuant to the terms of a Guaranty
Agreement dated May 3, 2000, made for the benefit of the Lender. The undersigned
acknowledges and consents to the terms of this Amendment and the Note
Modification, and reaffirms its obligations under the terms of the Guaranty
Agreement.

4

--------------------------------------------------------------------------------




Phoenix Color Note Modification Agreement
May 9, 2005

WITNESS:



   /s/ Joni L. Bittner         
Joni L. Bittner, Clerk BOARD OF COUNTY COMMISSIONERS
  OF WASHINGTON COUNTY


By:  /s/ Gregory I. Snook         
Name: Gregory I. Snook
Title: President



STATE OF MARYLAND, CITY/COUNTY OF WASHINGTON, TO WIT:

         I HEREBY CERTIFY that on this 17th day of May, 2005, before me, a
Notary Public in and for the State of Maryland, personally appeared Gregory I.
Snook, who acknowledged himself to be the President of the Board of County
Commissioners of Washington County, known or satisfactorily proven to me to be
the person whose name is subscribed to the within instrument, and acknowledged
that she/he executed the foregoing Agreement on behalf of the Board of County
Commissioners of Washington County for the purposes therein contained as its
duly authorized President.

         AS WITNESS my hand and Notarial Seal.

  
/s/ Gregory I. Snook          
Notary Public


My Commission expires: 11-1-08

5

--------------------------------------------------------------------------------